DETAILED ACTION
This is the first office action regarding application 16/694,596 filed November 25, 2019. This is a Non-Final Office Action on the merits, Claims 1-20 have been cancelled and Claims 21-40 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants claim for domestic priority based on a provisional application filed on June 25, 2017. 

Information Disclosure Statement
The information disclosure statement submitted on November 25, 2019 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item 2004 Target Object Module.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of at least the terms Bluetooth, Zigbee, ARM, NVIDIA, AMD, INTEL, and EyeQ2, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 29 is objected to because of the following informalities:
Regarding claim 29, claim 29 recites “wherein the plurality of vehicles captured the navigational information during a particular time period”, here the use of the phrase “particular time period” renders the claim indefinite as there is no clear definition of what renders a specific time period as particular. It is recommended that the language of the claim be changed to clearly define the time period, such as --wherein the plurality of vehicles captured the navigational information during a first time period—or --wherein the plurality of vehicles captured the navigational information during a common time period--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 21, claim 21 is an apparatus claim comprising a non-transitory computer readable medium storing instructions. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 21 including “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claim processing device and server). That is, other than reciting “executed by at least one processing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executed by at least one processing device” language, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles” in the context of this claim encompasses the user mentally evaluating navigation 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “executed by at least one processing device”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “executed by at least one processing device” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). Claim 21 is not patent eligible.

Regarding dependent claims 22-34
Under Step 1:
Claims 22-34 are to an apparatus comprising the steps of “extrapolate the aligned navigational information to a set of global coordinates” (Claim 28), “align the additional navigation information within a coordinate system local to the common road segment” (Claim 30), “extrapolate the aligned navigational information and the aligned additional navigational information to a set of global coordinates” (Claim 31), “align the additional navigation information within a coordinate system local to the common road segment” (Claim 33), and “extrapolate the aligned navigational information and the aligned additional navigational information to a set of global coordinates” (Claim 34), (thus the claims are to an apparatus Step 1: yes).
Under Step 2A – Prong 1:
Claims 22-34 depend on claim 21 and recite the limitations of “extrapolate the aligned navigational information to a set of global coordinates” (Claim 28), “align the additional navigation information within a coordinate system local to the common road segment” (Claim 30), “extrapolate the aligned navigational information and the aligned additional navigational information to a set of global coordinates” (Claim 31), “align the additional navigation information within a coordinate system local to the common road segment” (Claim 33), and “extrapolate the aligned navigational information and the aligned additional navigational information to a set of global coordinates” (Claim 34), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:

Under Step 2B:
Step 2B, the claims 22-34 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 22-34 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 22-34 are not patent eligible.

Regarding claim 35, claim 35 is an apparatus claim comprising a server with a processing device. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 35 including “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an 
The limitations of “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claim processing device and server). That is, other than reciting “at least one processing device programmed to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processing device programmed to” language, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles” in the context of this claim encompasses the user mentally evaluating navigation information for a common road segment to determine a local map of images of the area. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
“at least one processing device programmed to”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “at least one processing device programmed to”  amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). Claim 35 is not patent eligible.

Regarding dependent claims 36-39, these claims are largely similar in scope to dependent claims 22-34 discussed above and are therefore rejected under similar rationale.

Regarding claim 40, claim 40 is a method claim comprising the steps of receiving, aligning, storing, and distributing. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
“align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. “a computer implemented method”). That is, other than reciting “a computer implemented method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer implemented method” language, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles” in the context of this claim encompasses the user mentally evaluating navigation information for a common road segment to determine a local map of images of the area. If a claim limitation, 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a computer implemented method”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a computer implemented method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). Claim 40 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle (US-20170363430) in view of Askeland (US-10584971).

Regarding claim 21, Al-Dahle teaches a non-transitory, computer readable medium storing instructions that when executed by at least one processing device, cause a server to (Paragraph [0172], "Some or all of the system components or data structures may also be stored (e.g., as instructions or structured data) on a computer-accessible medium ... Generally speaking, a computer-accessible medium may include a non-transitory, computer-readable storage medium or memory medium such as magnetic or optical media, e.g., disk or DVD/CD-ROM, volatile or non-volatile media such as RAM (e.g. SDRAM, DDR, RDRAM, SRAM, etc.), ROM, etc. ")
receive navigation information from a plurality of vehicles (Paragraph [0048], "In some embodiments, virtual characterizations of one or more roadway portions can be uploaded from one or more ANSs, included in one or more vehicles, to a remote system, service, etc. ", here the system is receiving information from a plurality of ANSs/Vehicles)
wherein the navigation information from the plurality of vehicles is associated with a common road segment (Paragraph [0048], "Where multiple roadway portion characterizations of one or more portions of a common roadway portion are received at the remote system, service, etc.")
store the aligned navigational information in association with the common road segment (Paragraph [0125], "In some embodiments, a navigation monitoring system 810 includes a database 814 in which multiple various virtual characterizations 816 of one or more driving routes, roadway portions, etc. are stored.")
distribute the aligned navigational information to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road segment (Paragraph [0048], "As a result, ANSs of various vehicles can characterize various routes travelled by those respective vehicles, and the various route characterizations developed locally at the various vehicles can be incorporated into a characterization map of route characterizations which can be distributed to other vehicles and utilized by ANSs of the other vehicles to enable autonomous navigation of the other vehicles over the various routes.", here the system has aligned various pieces of received information with common road segments which are aligned onto characterization maps with can be distributed to other vehicles).
While Al-Dahle teaches determining if the plurality of navigation information from the plurality of vehicles belongs to a common road segment and aligning the navigation information onto a common road segment/characterization (Paragraph [0149], "At 1104, a determination is made regarding whether multiple received virtual characterizations are virtual characterizations of a common roadway portion,  For example, a determination of such commonality can be made based at least in part upon a determination that two separate virtual roadway portion characterizations include a common set of geographic location coordinates in the static feature characterizations of the separate virtual characterizations."), 
and wherein the local characterization comprises a characterization based on a plurality of images captured by image sensors on a the plurality of vehicles (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
Al-Dahle does not explicitly teach that this characterization is a local coordinate system. 
Askeland teaches systems and methods to provide accurate and timely maps to autonomous vehicles including aligning the navigation information within a coordinate system local to the common road segment (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system). 
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Regarding claim 22, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches wherein the navigational information is received over a computer network (Paragraph [0048], "In some embodiments, virtual characterizations of one or more roadway portions can be uploaded from one or more ANSs, included in one or more vehicles, to a remote system, service, etc. ", here the ANSs are attached to vehicles which then uploaded over a computer network to a remote system).

Regarding claim 23, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches wherein the navigational information includes global positioning system (GPS) information (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100.... position-monitoring devices which can include one or more global navigation satellite system devices (e.g., GPS, BeiDou, DORIS, Galileo, GLONASS, etc.), some combination thereof, or the like."). 

Regarding claim 24, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches wherein the navigational information includes one or more landmarks included in images captured by the image sensors included on the plurality of vehicles (Paragraph [0068], "In some embodiments, sensor devices 203 can monitor various aspects of the external environment of region 200 to identify various static features associated with the roadway portion 210B of roadway which are external to the roadway 208 itself, including static landmarks 213, natural environmental elements 215, road inclines 242, road signs 221, 223, etc."). 

Regarding claim 25, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21 and 24, Al-Dahle further teaches wherein aligning the navigational information is based on the one or more landmarks (Paragraph [0068], " In some embodiments, sensor devices 203 can monitor various aspects of the external environment of region 200 to identify various static features associated with the roadway portion 210B of roadway which are external to the roadway 208 itself, including static landmarks 213, natural environmental elements 215, road inclines 242, road signs 221, 223, etc. ", here the system is monitoring various static feature characteristics such as landmarks that are associated with that particular portion of the roadway in order to align navigational information to that section of roadway) “For example, ANS 201 can, based on monitoring of region 200 by sensors 203 as vehicle 202 navigates through roadway portion 210B, identify the physical position of road sign 223 in portion 210B, identify that road sign 223 is a speed limit sign, identify the speed limit indicated by the road sign as 55 miles/hour, and incorporate such information into a driving rule characterization associated with at least the roadway portion 210B as a maximum driving velocity when navigating through at least portion 210B.”).

Regarding claim 26, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21 and 24, Al-Dahle further teaches wherein the one or more landmarks comprise visible objects along the common road segment (Paragraph [0068], "In some embodiments, sensor devices 203 can monitor various aspects of the external environment of region 200 to identify various static features associated with the roadway portion 210B of roadway which are external to the roadway 208 itself, including static landmarks 213, natural environmental elements 215, road inclines 242, road signs 221, 223, etc."). 

Regarding claim 27, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21 and 26, Al-Dahle further teaches wherein the objects comprise at least one of road markings or road signs (Paragraph [0068], "In some embodiments, sensor devices 203 can monitor various aspects of the external environment of region 200 to identify various static features associated with the roadway portion 210B of roadway which are external to the roadway 208 itself, including static landmarks 213, natural environmental elements 215, road inclines 242, road signs 221, 223, etc.").

Regarding claim 28, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches storing aligned navigational information in association with the common road segment (Paragraph [0125], "In some embodiments, a navigation monitoring system 810 includes a database 814 in which multiple various virtual characterizations 816 of one or more driving routes, roadway portions, etc. are stored.", here the system is teaching storing information including aligned information such as the characterizations).
However Al-Dahle does not explicitly teach wherein the instructions further cause the server to extrapolate the aligned navigational information to a set of global coordinates. 
Askeland teaches wherein the instructions further cause the server to extrapolate the aligned navigational information to a set of global coordinates (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system can associate sensor data related to a common road segment to a global coordinate system). 
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
“Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Regarding claim 29, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches wherein the plurality of vehicles captured the navigational information during a particular time period (Paragraph [0005], "In some cases, autonomous navigation is enabled by developing a detailed map of various routes, including data indicating various features of the road (e.g., road signs, intersections, etc.), specifying various driving rules relative to the various routes (e.g., proper speed limits, lane changing speeds, lane locations, variations of driving rules based on various climate conditions and times of day, etc. for a given portion of a given route), and providing the map to autonomous navigation systems of various vehicles to enable the vehicles to autonomously navigate the various routes using the map.", here the system is describing that the map being developed by the system contains various road features including those that relate to a particular time of day) (Paragraph [0102], "at a particular time of day which corresponds to a time range during which a particular route has historically been navigated from the start location, etc.", here the system is including a time a day that a particular route has been navigated) (Paragraph [0104], "In some embodiments, the GUI presents an interface element which indicates a limited selection of the routes for which the ANS stores virtual characterizations, based at least in part upon one or more of the present location of the vehicle in which the interface and ANS are located, the present time of day at said location, some combination thereof, etc"¸ here the system is comparing the current time of day with a route that has an associated particular time).

Regarding claim 30, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21 and 29, Al-Dahle further teaches wherein the instructions further cause the server to receive additional navigational information from a second plurality of vehicles (Paragraph [0034], "In some embodiments, the ANS updates one or more virtual roadway portion characterizations of one or more roadway portions included in a route based upon monitoring successive manual navigations of the route.", here the system is updating an existing characterization that was created from a first plurality of vehicle information with information that it is receiving from a second plurality of vehicles that are subsequently travelling that route)
“In some embodiments, module 430 is configured to update a previously-developed virtual characterization of a roadway portion, based at least in part upon additional sets of input data received at module 410 when vehicle in which the ANS 400 is located subsequently navigating through the roadway portion”, here the system is receiving additional navigation information from a plurality of vehicles which subsequently travel the common road segment during additional drives, subsequently traveling is interpreted by the examiner as being a different time period)
and store the aligned additional navigational information in association with the common road segment (Paragraph [0125], "In some embodiments, a navigation monitoring system 810 includes a database 814 in which multiple various virtual characterizations 816 of one or more driving routes, roadway portions, etc. are stored.")
While Al-Dahle teaches determining if the plurality of navigation information from the plurality of vehicles belongs to a common road segment and aligning the additional navigation information onto a common road segment/characterization (Paragraph [0149], "At 1104, a determination is made regarding whether multiple received virtual characterizations are virtual characterizations of a common roadway portion,  For example, a determination of such commonality can be made based at least in part upon a determination that two separate virtual roadway portion characterizations include a common set of geographic location coordinates in the static feature characterizations of the separate virtual characterizations.") (Paragraph [0088], “In some embodiments, module 430 is configured to update a previously-developed virtual characterization of a roadway portion, based at least in part upon additional sets of input data received at module 410 when vehicle in which the ANS 400 is located subsequently navigating through the roadway portion”)
wherein the local characterization comprises a characterization based on a plurality of images captured by image sensors included on the second plurality of vehicles (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
Al-Dahle does not explicitly teach that this characterization is a local coordinate system. 
Askeland teaches systems and methods to provide accurate and timely maps to autonomous vehicles including aligning the navigation information within a coordinate system local to the common road segment (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is 
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method for autonomous navigation of a vehicle, and in particular to development and evaluation of an autonomous navigation route characterization of Al-Dahle in order to allow the system to accurately compare local coordinate data with global coordinate data do determine if there are differences in order to improve the accuracy of the maps being distributed to other vehicles (Askeland, Column 5, lines 7-15, “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Regarding claim 31, claim 31 is similar in scope to claim 28 and therefore is rejected under similar rationale. 

Regarding claim 32, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21 and 29, Al-Dahle further teaches wherein the plurality of vehicles "Such routes can be routes which a user repeatedly navigates over time, including multiple times in a given day (e.g., routes between home and work locations may be travelled at least once in a given day)."). However Al-Dahle does not explicitly teach the number of drives not exceeding a threshold number of drives. 
Askeland teaches the number of drives not exceeding a threshold number of drives (Column 21, lines 13-27, “ In some examples, once the global map server 102 has received a predetermined number of users to map a particular route mapping request 620, the route mapping request 620 can be removed from the route view 602b for the remaining users. In this manner, the route view 602b can be updated dynamically to prevent excessive numbers of maps along a particular route mapping request 620.”, here once the system has received enough mapping information for a particular section of road it will no longer be an option for users to upload new information, in other words navigational information will not be uploaded if the number of drives exceeds a threshold number of drives).
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method for autonomous navigation of a vehicle, and in particular to development and evaluation of an autonomous navigation route characterization of Al-Dahle in order to allow the system to accurately compare local coordinate data with global coordinate data do determine if there are “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Regarding claim 33, claim 31 is similar in scope to claim 30 and therefore is rejected under similar rationale. 

Regarding claim 34, claim 34 is similar in scope to claim 28 and therefore is rejected under similar rationale. 

Regarding claim 35, Al-Dahle teaches a server for aligning navigation information from a plurality of vehicles, the server comprising at least one processing device programmed to (Paragraph [0172], "Some or all of the system components or data structures may also be stored (e.g., as instructions or structured data) on a computer-accessible medium ... Generally speaking, a computer-accessible medium may include a non-transitory, computer-readable storage medium or memory medium such as magnetic or optical media, e.g., disk or DVD/CD-ROM, volatile or non-volatile media such as RAM (e.g. SDRAM, DDR, RDRAM, SRAM, etc.), ROM, etc. ")
"In some embodiments, virtual characterizations of one or more roadway portions can be uploaded from one or more ANSs, included in one or more vehicles, to a remote system, service, etc. ", here the system is receiving information from a plurality of ANSs/Vehicles)
wherein the navigation information from the plurality of vehicles is associated with a common road segment (Paragraph [0048], "Where multiple roadway portion characterizations of one or more portions of a common roadway portion are received at the remote system, service, etc.")
store the aligned navigational information in association with the common road segment (Paragraph [0125], "In some embodiments, a navigation monitoring system 810 includes a database 814 in which multiple various virtual characterizations 816 of one or more driving routes, roadway portions, etc. are stored.")
distribute the aligned navigational information to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road segment (Paragraph [0048], "As a result, ANSs of various vehicles can characterize various routes travelled by those respective vehicles, and the various route characterizations developed locally at the various vehicles can be incorporated into a characterization map of route characterizations which can be distributed to other vehicles and utilized by ANSs of the other vehicles to enable autonomous navigation of the other vehicles over the various routes.", here the system has aligned various pieces of received information with common road segments which are aligned onto characterization maps with can be distributed to other vehicles).
"At 1104, a determination is made regarding whether multiple received virtual characterizations are virtual characterizations of a common roadway portion,  For example, a determination of such commonality can be made based at least in part upon a determination that two separate virtual roadway portion characterizations include a common set of geographic location coordinates in the static feature characterizations of the separate virtual characterizations."), 
and wherein the local characterization comprises a characterization based on a plurality of images captured by image sensors on a the plurality of vehicles (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
Al-Dahle does not explicitly teach that this characterization is a local coordinate system. 
Askeland teaches systems and methods to provide accurate and timely maps to autonomous vehicles including aligning the navigation information within a coordinate system local to the common road segment (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system). 
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method for autonomous navigation of a vehicle, and in particular to development and evaluation of an autonomous navigation route characterization of Al-Dahle in order to allow the system to accurately compare local coordinate data with global coordinate data do determine if there are differences in order to improve the accuracy of the maps being distributed to other vehicles (Askeland, Column 5, lines 7-15, “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Regarding claim 36, claim 36 is similar in scope to claim 28 and therefore is rejected under similar rationale. 

Regarding claim 37, claim 37 is similar in scope to claims 29 and 30 and therefore is rejected under similar rationale.

Regarding claim 38, claim 38 is similar in scope to claims 32 and 33 and therefore is rejected under similar rationale. 

Regarding claim 39, claim 39 is similar in scope to claims 23 and 24 and therefore is rejected under similar rationale.

Regarding claim 40, Al-Dahle teaches a computer implemented method for aligning navigation information from a plurality of vehicles the method comprising (Paragraph [0172], "Some or all of the system components or data structures may also be stored (e.g., as instructions or structured data) on a computer-accessible medium ... Generally speaking, a computer-accessible medium may include a non-transitory, computer-readable storage medium or memory medium such as magnetic or optical media, e.g., disk or DVD/CD-ROM, volatile or non-volatile media such as RAM (e.g. SDRAM, DDR, RDRAM, SRAM, etc.), ROM, etc. ")
receiving navigation information from a plurality of vehicles (Paragraph [0048], "In some embodiments, virtual characterizations of one or more roadway portions can be uploaded from one or more ANSs, included in one or more vehicles, to a remote system, service, etc. ", here the system is receiving information from a plurality of ANSs/Vehicles)
wherein the navigation information from the plurality of vehicles is associated with a common road segment (Paragraph [0048], "Where multiple roadway portion characterizations of one or more portions of a common roadway portion are received at the remote system, service, etc.")
storing the aligned navigational information in association with the common road segment (Paragraph [0125], "In some embodiments, a navigation monitoring system 810 includes a database 814 in which multiple various virtual characterizations 816 of one or more driving routes, roadway portions, etc. are stored.")
distributing the aligned navigational information to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road segment (Paragraph [0048], "As a result, ANSs of various vehicles can characterize various routes travelled by those respective vehicles, and the various route characterizations developed locally at the various vehicles can be incorporated into a characterization map of route characterizations which can be distributed to other vehicles and utilized by ANSs of the other vehicles to enable autonomous navigation of the other vehicles over the various routes.", here the system has aligned various pieces of received information with common road segments which are aligned onto characterization maps with can be distributed to other vehicles).
While Al-Dahle teaches determining if the plurality of navigation information from the plurality of vehicles belongs to a common road segment and aligning the navigation information onto a common road segment/characterization (Paragraph [0149], "At 1104, a determination is made regarding whether multiple received virtual characterizations are virtual characterizations of a common roadway portion,  For example, a determination of such commonality can be made based at least in part upon a determination that two separate virtual roadway portion characterizations include a common set of geographic location coordinates in the static feature characterizations of the separate virtual characterizations."), 
and wherein the local characterization comprises a characterization based on a plurality of images captured by image sensors on a the plurality of vehicles (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
Al-Dahle does not explicitly teach that this characterization is a local coordinate system. 
Askeland teaches systems and methods to provide accurate and timely maps to autonomous vehicles including aligning the navigation information within a coordinate system local to the common road segment (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system). 
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method for autonomous navigation of a vehicle, and in particular to development and evaluation of an autonomous navigation route characterization of Al-Dahle in order to allow the system to accurately compare local coordinate data with global coordinate data do determine if there are differences in order to improve the accuracy of the maps being distributed to other vehicles (Askeland, Column 5, lines 7-15, “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662